DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 7 is  objected to because of the following informalities:  
Regarding Claim 7, line 2, applicant should change “a first detector” to --a second detector--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, recites the limitation "the beamsplitter" in line 7. There is insufficient antecedent basis for this limitation in the claim.

Claims 2-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 1.

For examining purposes Examiner consider “the beamsplitter” as “the light filter”.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-8, 10-13, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6599253 B1 by Baum et al (hereinafter Baum).

Regarding Claim 1,  Baum teaches an optical differential path length gas detector (Fig. 11, Abstract) comprising: 
a first light source (Fig. 11 @ 138, first light from the top) producing a first light centered at a first wavelength (Col 16, line 32-42: tunable laser); 
a second light source (Fig. 11 @ 138, third light from the top) producing a second light centered at a second wavelength (Col 16, line 32-42: tunable laser);
a light filter (Fig. 11 @ 150, second from the top) disposed proximally to the first light source (Fig. 11 @ 138, first light from the top) and configured to pass the second light (Fig. 11 @ 138, third light from the top, Col 17, line 1-6: dichroic, depending on wavelength of the incident radiation); and 
a mirror (Fig. 11 @ 150, second from the top) configured to reflect the second light (Fig. 11 @ 138, third light from the top) onto the beamsplitter first light source (Fig. 11 @ 138, first light from the top).  

Regarding Claim 2,  Baum teaches further comprising a circuit (Fig. 11 @ 52) configured to calculate a ratio (Fig. 15 @ 200, Col 168, line 22-23) of signals which represent measured intensities of the first and second light (See Claim 1 rejection).  

Regarding Claim 3,  Baum teaches wherein the circuit is an ASIC (Col 16, line 26-31).  

Regarding Claim 4,  Baum teaches wherein the circuit is an AFE (Col 12, line 51-56; Col 13, line 26-28).  

62U.S. Utility Patent ApplicationAttorney Docket No. 26256.0856-NP (APD7345US02) 	Regarding Claim 5,  Baum teaches further comprising a controller configured to control the current to the first and second light source (Col 16, line 43-53).  

Regarding Claim 6,  Baum teaches further comprising a first photodetector (Fig. 10, 11 @ 140) configured to detect light centered at the first wavelength, the first photodetector producing a first signal indicative of measured intensity (Col 16, line 59-67).  

Regarding Claim 7,  Baum teaches further comprising a first photodetector (Col 4, line 51-54, thus teaches a second detector) configured to detect light centered at the second wavelength, the second photodetector producing a second signal indicative of measured intensity (Col 16, line 59-67).  

Regarding Claim 8,  Baum teaches further comprising a circuit configured to calculate a first ratio (Fig. 15 @ 200, Col 168, line 22-23) based at least on the first and second signals (See Claim rejection). 

Regarding Claim 10,  Baum teaches further comprising a second filter (Fig. 11 @ 150, first from the top) configured to pass the first light (Fig. 11 @ 138, first light from the top). 

Regarding Claim 11,  Baum teaches further comprising a time multiplexer, wherein the time multiplexer is configured alternate between first and second signals (Col 16, line 43-58).  

Regarding Claim 12,  Baum teaches an optical differential path length gas detector (Fig. 11, Abstract) comprising: 
a first light source (Fig. 11 @ 138, second light from the top)  producing a first light cone centered at a first wavelength (Col 16, line 32-42: tunable laser); 
a second light source (Fig. 11 @ 138, first light from the top) producing a second light cone centered at a second wavelength (Col 16, line 32-42: tunable laser); and 
a light filter (Fig. 11 @ 150, first from the top) disposed proximally to the first light source (Fig. 11 @ 138, second light from the top) and configured to pass the second light (Fig. 11 @ 138, first light from the top, Col 17, line 1-6: dichroic, depending on wavelength of the incident radiation); 
wherein, the first and (Fig. 11 @ 138, second light from the top) second light (Fig. 11 @ 138, first light from the top) cones substantially overlap (Fig. 11, first and second lights are on the same path toward the sample thus overlap. Also see Col. 17, line 1-6).  

Regarding Claim 13,  Baum teaches wherein the first light source (Fig. 11 @ 138, second light from the top) is disposed directly adjacent (Fig. 11, illustrates such configuration) to the second light source (Fig. 11 @ 138, first light from the top).  

Regarding Claim 15,  Baum teaches further comprising a circuit (Fig. 11 @ 52) configured to calculate a ratio (Fig. 15 @ 200, Col 168, line 22-23) of signals which represent measured intensities of the first and second light (See Claim 1 rejection).  

Regarding Claim 17,  Baum teaches wherein the first and second light sources are LEDs (Col 5, line 3-7; Col 16, line 32-35).  

Regarding Claim 18,  Baum teaches further comprising a controller configured to control the current to the first and second light source (Col 16, line 43-53).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 9, 16  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baum as applied to Claim 8 above and further in view of US Patent No. 2013/0066173 A1 Addison et al (hereinafter Addison).
 
Regarding Claim 9,  Baum teaches wherein the circuit is further configured to calculate the first ratio (See Claim 8 rejection) but does not explicitly teach calculate a ratio of ratios based at least on the first ratio.  

However, Addison teaches calculate a ratio of ratios based at least on the first ratio (Par. [0112]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Baum by Addison such that wherein the circuit is further configured to calculate a ratio of ratios based at least on the first ratio is accomplished in order to determine gas saturation value (Addison, Par. [0112]).

Regarding Claim 16,  Baum teaches wherein the circuit is further configured to calculate the first ratio (See Claim 15 rejection) but does not explicitly teach calculate a ratio of ratios based at least on the first ratio.  

However, Addison teaches calculate a ratio of ratios based at least on the first ratio (Par. [0112]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Baum by Addison such that wherein the circuit is further configured to calculate a ratio of ratios based at least on the first ratio is accomplished in order to determine gas saturation value (Addison, Par. [0112]).

Regarding Claim 20,  Baum teaches a method for calculating optical differential path length gas detection (Fig. 11, Abstract)  comprising: 
emitting a first light (Fig. 11 @ 138, first light from the top) from a first LED (Col 5, line 3-7; Col 16, line 32-35), the first light centered at a first wavelength (Col 16, line 32-42: tunable laser); 
emitting a second light (Fig. 11 @ 138, third light from the top) from a second LED (Col 5, line 3-7; Col 16, line 32-35), the second light centered at a second wavelength (Col 16, line 32-42: tunable laser); 
reflecting (Fig. 11 @ 150, first from the top) the second light (Fig. 11 @ 138, third light from the top) off the first LED (Fig. 11 @ 138, first light from the top, Col 5, line 3-7; Col 16, line 32-35); 
measuring the first light (Abstract, Col 4, line 51-55; Col 5, line 3-7; Col 7, line 17-20); 
measuring the second light (Abstract, Col 4, line 51-55; Col 5, line 3-7; Col 5, line 3-7); and 65U.S. Utility Patent ApplicationAttorney Docket No. 26256.0856-NP (APD7345US02) 
calculating a ratio of ratios based at least on the measurement of the first and second light (See Claim 9 rejection).

9.	Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baum as applied to Claim 12 above.
63U.S. Utility Patent ApplicationAttorney Docket No. 26256.0856-NP (APD7345US02) 
Regarding Claim 14,  Baum teaches wherein the first light source (Fig. 11 @ 138, second light from the top) and the second light source (Fig. 11 @ 138, first light from the top) but does not explicitly teach disposed directly on top. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations such that the first light source is disposed directly on top of the second light source in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

 	Regarding Claim 19,  Baum teaches the filter and the second light (See Claim 12 rejection) but does not explicitly teach further comprising a second filter configured to pass the second light.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (a second filter), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a second filter”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886